                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DANIEN JONAS WALLS,

                          Plaintiff,
      v.                                           Case No. 19-cv-1577-pp

JANINE MONTOYA,
and ELISSA LEE,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING DEFENDANTS’ MOTION FOR EXTENSION OF TIME OR
TO COMPEL DISCOVERY (DKT. NO. 20), GRANTING PLAINTIFF’S MOTION
    TO DISMISS CASE (DKT. NO. 26) AND DISMISSING CASE WITHOUT
                                 PREJUDICE
______________________________________________________________________________

      On February 19, 2021, the court entered a scheduling order requiring

the parties to complete discovery by July 19, 2021. Dkt. No. 16. On July 15,

2021, the court received from the defendants a motion for an extension of the

discovery deadline or, alternatively, an order compelling discovery from the

plaintiff. Dkt. No. 20. The defendants asserted that the plaintiff had not

responded to their requests for discovery and did not respond to a letter from

defense counsel inquiring about the status of the defendants’ discovery

requests. Dkt. No. 21 at 2. Defense counsel explained that he had tried to

reach the plaintiff at the telephone number he provided to the court, but the

telephone number was reported as “not in use.” Id.

      The next day, July 16, 2021, the court ordered the plaintiff to “file with

the court a response to the defendants’ motion and explain why he has not

participated in discovery.” Dkt. No. 24. The court advised the plaintiff “that if


                                         1
           Case 2:19-cv-01577-PP Filed 08/31/21 Page 1 of 3 Document 27
he fails to respond to court orders and meaningfully participate in discovery,

the court may dismiss his case for his failure to prosecute it.” Id. (citing Civil

Local Rule 41(c) (E.D. Wis.)). The court ordered the plaintiff to respond by the

end of the day on August 5, 2021. Id.

      The August 5, 2021 deadline passed, and the plaintiff did not respond to

the court’s order or provide a reason for his failure to participate in discovery.

On August 17, 2021, defense counsel filed a letter, indicating that because the

plaintiff had not responded to the court’s order, the defendants could not meet

the discovery deadline. Dkt. No. 25. Counsel asked the court to either extend

the deadline or consider dismissing the case for the plaintiff’s failure to

prosecute it. Id.

      One week later, on August 23, 2021, the court received a letter from the

plaintiff. Dkt. No. 26. He explained that he was not a trained lawyer and that

he struggled to understand some of the language in the defendants’ discovery

requests; he indicated that he believed that this “w[ould] only set [him] up for

failure and cause [him] to lose [his] case.” Id. He stated, “Outside of this case

[he had] life happening which ha[d] limited [him] on studying time and

resources.” Id. The plaintiff asked the court to dismiss the case without

prejudice so that he could attempt to find an attorney to assist him. Id.

      Federal Rule of Civil Procedure 41(a)(2) says that once the opposing

parties have answered the complaint, a plaintiff cannot voluntarily dismiss his

case without a court order. It gives the court the ability to grant a plaintiff’s

motion to dismiss his case “on terms that the court considers proper.” Given



                                          2
         Case 2:19-cv-01577-PP Filed 08/31/21 Page 2 of 3 Document 27
the plaintiff’s failure to litigate the case, the fact that he has been representing

himself and his explanation of his circumstances, the court concludes that

dismissal without prejudice is appropriate.

      The court GRANTS the plaintiff’s motion to dismiss the case without

prejudice. Dkt. No. 26.

      The court ORDERS that this case is DISMISSED WITHOUT

PREJUDICE. The clerk will enter judgment accordingly.

      The court DENIES AS MOOT the defendants’ motion for an extension of

time or to compel discovery. Dkt. No. 20.

      Dated in Milwaukee, Wisconsin this 31st day of August, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          3
         Case 2:19-cv-01577-PP Filed 08/31/21 Page 3 of 3 Document 27
